PD-1070-14
                                                              COURT OF CRIMINAL APPEALS
                                                                               AUSTIN, TEXAS
                                                           Transmitted 2/26/2015 12:59:50 PM
                                                              Accepted 2/26/2015 1:52:43 PM
                                  PD 1070-14                                    ABEL ACOSTA
                                                                                        CLERK

               IN THE COURT OF CRIMINAL APPEALS
                         AUSTIN, TEXAS



                     ADRIAN BRONCHA ALEXANDER

                                      VS.

February 26, 2015          THE STATE OF TEXAS



                    On Appeal from the Tenth Court of Appeals
                                  Waco, Texas
                                 10-12-00281-CR


     MOTION FOR EXTENSION OF TIME TO FILE AMENDED
                MOTION FOR REHEARING


 TO THE HONORABLE JUDGES OF SAID COURT:

                                       I.

       COMES NOW, Appellant in the above styled case, and makes and

 files this his request for an extension of time to file his Motion for

 Rehearing and would show unto the Court the following:

 Court Below:                                   Tenth Court of Appeals

 Cause Number Below:                            10-12-00281-CR


                                        1
Date Petition for Discretionary
Review Refused:                            1-14-15

Present Deadline for Filing Appellant’s
Motion for Rehearing:                      2-20-15

Days requested for this extension:         6 days

Date to which extension is requested:      February 26, 2015

Number of extensions
previously granted:                        1

                                     I.
     The Appellee’s request is based upon the following reasonable
explanation of the need for additional time, within the personal
knowledge of Charles W. McDonald, the attorney signing this motion,
T.R.A.P. 10.5(b), namely:
                                     II.
     Due to a clerical error, the wrong document was attached and filed
on 2-20-15. The error was not discovered until 2-23-15. Counsel
requested to refile the document. Hard copies of the correct document
were received by the Court on 2-23-15. The correct document was
refiled without a motion to extend time. Counsel requests an extension
of time to file Petitioner’s Amended Motion for Rehearing through
today, 2-26-15.
                                  III.
     WHEREFORE, this Attorney for the Appellant prays that the
Court grant this motion and extend the time and deadline for the filing


                                     2
of Appellant’s Motion for Rehearing, or the Court grant such additional
time as is just and proper.
                                 Respectfully submitted,

                                 /s/ Charles W. McDonald

                                 Charles W. McDonald
                                 2024 Austin Avenue
                                 Waco, Texas     76701
                                 Pone: (254) 752-9901
                                 Fax: (254) 754-1466
                                 SBOT NO. 1353880




                    CERTIFICATE OF SERVICE
      The undersigned certifies that a true and correct copy of the above
and foregoing instrument was served upon the State Prosecuting
Attorney, P.O. Box 12405, Austin, Texas, 78711, and Abelino “Abel”
Reyna, McLennan County Criminal District Attorney, 219 N. Sixth
Street, Suite 200, Waco, Texas 76701-1363, as allowed by rule and law,
this 26th day of February, 2015.
.


                                 /s/ Charles W. McDonald
                                     Charles W. McDonald




                                    3